DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 10/10/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "actuably" in claim 16 is a relative term which renders the claim indefinite.  The term "actuably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. US 2013/0222764 herein referred to as Thompson.
Regarding claim 1, Thompson discloses a Progressive Lens Simulator (see at least Par 56, Fig 1, vision testing system 10) comprising: an Eye Tracker (tracking system 112), for tracking an eye axis direction to determine a gaze distance (see at least Par 45): and an Integrated Progressive Lens Simulator (Par 56, progressive lens design and lens information loaded into computer system 110), for generating a Comprehensive Progressive Lens Simulation (Comprehensive PLS) according to a progressive lens design by simulating a progressive lens power in the eye axis direction (Par 56), in combination with generating an Off-Axis Progressive Lens Simulation (Off-Axis PLS) (Par 49, Fig 1).
Regarding claim 2, Thompson discloses comprising: an Image Generator (Par 49, projectors 54 and 56), for generating an image (Par 49); and a Progressive Lens Simulator Processor (Par 6, processors), for transforming the generated image into a Comprehensive PLS signal (Fig 9) according to the progressive lens design and for coupling the generated Comprehensive PLS signal into the Integrated Progressive Lens Simulator for creating the Comprehensive PLS (Par 48).
Regarding claim 3, Thompson discloses comprising: a pair of Integrated Progressive Lens Simulators (Par 54, two or more cameras 44), for providing a stereoscopic Comprehensive PLS for a first eye and for a second eye (Par 54, Fig 7).
Regarding claim 4, Thompson discloses comprising: a stereoscopic alternating Integrated Progressive Lens Simulator controlled by an image-alternator (Par 52, Fig 7, different fields of gaze are computed separately for 138R, 138L, 140R and 140L by tracking system 112), for alternating the generating the Comprehensive PLS for the first eye and subsequently for the second eye, with suitable stereoscopic adjustments (Par 52, Fig 7, different fields of gaze are computed separately for 138R, 138L, 140R and 140L by tracking system 112).
Regarding claim 5, Thompson discloses wherein: the Progressive Lens Simulator Processor is configured to receive the generated image from the Image Generator (Par 53, Fig 9): and to create an Off-Axis PLS signal-component of the Comprehensive PLS signal (Par 53, Fig 9) by introducing a locally varying blur into the generated image (Par 35), representative of the progressive lens design (Par 35).
(Par 53, Fig 9): and to create an Off-Axis PLS signal-component of the Comprehensive PLS signal (Par 53, Fig 9) by introducing a locally varying curvature into the generated image (Par 35), representative of the progressive lens design (Par 35).
Regarding claim 7, Thompson discloses comprising: a Vergence-Distance Simulator (Par 54, Fig 9), for simulating a vergence for the displayed Comprehensive PLS at the gaze distance (Par 54, Fig 9 describes the patient is able to preview and compare images produced by spectacle lens design B and C simultaneously).
Regarding claim 8, Thompson discloses wherein: the Vergence-Distance Simulator is configured to simulate a vergence for the Comprehensive PLS at the distance (Fig 1, viewpoint 14) by at least one of moving the Integrated Progressive Lens Simulator dominantly laterally (Par 53, Fig 8, field mirror 42 rotates about its horizontal axis), and shifting the created Comprehensive PLS on the Integrated Progressive Lens Simulator dominantly laterally (Par 53, Fig 8, field mirror 42 rotates about its horizontal axis).
Regarding claim 9, Thompson discloses a Zoom-Distance Simulator (Par 54, Fig 9) for zooming the Comprehensive PLS to represent a change in the gaze distance (Fig 9, images Bd 150 and Cd 152).
Regarding claim 10, Thompson discloses wherein: the Integrated Progressive Lens Simulator comprises at least one of a Vergence-Distance Simulator and a Zoom-Distance Simulator (Par 54, Fig 9).
(Par 6 describes adjustable optical elements) by creating the Comprehensive PLS with light rays having a vergence related to the gaze distance (Fig 9, images Bd 150 and Cd 152).
	Regarding claim 14, Thompson discloses the Integrated Progressive Lens Simulator comprising: a Micro Electro Mechanical System (MEMS) Deformable Mirror (Par 37, deformable mirror elements), including a light source (Par 7, projecting a modulated wavefront), for generating and projecting a light (Par 7, projecting a modulated wavefront); and a deformable mirror (Par 37, deformable mirror elements), for reflecting and scanning the projected light (Par 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US 2013/0222764 herein referred to as Thompson in view of Tam et al. US 2017/0255012 herein referred to as Tam.
	Regarding claim 12, Thompson discloses the Progressive Lens Simulator of claim 1 (see at least Par 56, Fig 1, vision testing system 10). 
 	Thompson does not explicitly disclose the Integrated Progressive Lens Simulator comprising: a Micro Electro Mechanical System (MEMS) Laser Scanner, including a light source, for generating and projecting a light; and a scanning mirror, for reflecting and scanning the projected light.
	However, in a similar eye monitoring endeavor, Tam teaches the Integrated Progressive Lens Simulator comprising: a Micro Electro Mechanical System (MEMS) Laser Scanner (Par 96, Fig 1, scanning mirror 2 is a MEMS), including a light source (laser 1), for generating and projecting a light (Fig 1, laser 1); and a scanning mirror (scanning mirror 2), for reflecting and scanning the projected light (Fig 1, Par 96).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the lens design teachings of Thompson with the mems device as modified by Tam for the purpose of increasing the effective resolution of a scanning device that produces images (Tam, Par 5).
	Regarding claim 13, the combination of Thompson in view of Tam teaches wherein the light source is one of an LED (Tam, Par 98, LED light source), a collection of different color LEDs, a laser, a collection of different color lasers and a digital light projector; and the MEMS Laser Scanner includes a first hinge system (Tam, Par 96 describes rapid oscillation about two axes), and a second hinge system (Tam, Par 96 describes rapid oscillation about two axes), optionally embedded in the first hinge system, for reflecting and scanning the projected light in two spatial dimensions (Tam, Par 96 describes rapid oscillation about two axes).
	Regarding claim 15, the combination of Thompson in view of Tam teaches wherein: the light source is one of an LED (Tam, Par 98, LED light source), a collection of different color LEDs, a laser, a collection of different color lasers and a digital light projector; and the deformable mirror includes an array of actuators (Tam, Par 16, MEMS mirror array), for deforming the deformable mirror in a segmented manner (Tam, Par 96 describes rapid oscillation about two axes).
	Regarding claim 16, the combination of Thompson in view of Tam teaches the Integrated Progressive Lens Simulator comprising: a Micro Electro Mechanical System (MEMS) Actuated Mirror Array (Tam, Par 16, MEMS mirror array), including a light source (Tam, Par 98, LED light source), for generating and projecting a light (Tam, Par 98, LED light source), the light source including at least one of a LED (Tam, Par 98, LED light source), an LED group, a laser, a laser group, a scanning light source, and a digital light projector; and an array of actuatable mirrors (Tam, Par 16, MEMS mirror array), for actuably reflecting the light (Tam, Par 16, MEMS mirror array).

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 17, the prior art of Thompson taken either singly or in combination with any other prior art fails to suggest a progressive lens simulator including the specific arrangement:” including an Off-Axis Progressive Lens Simulator, for the generating the Off-Axis PLS; and a microlens array, for receiving the generated Off-Axis PLS, and for transmitting it as a divergently propagating light field, to simulate at least one of a progressive lens power in the eye axis direction, and a vergence related to the gaze distance”.
	Specifically, with respect to dependent claim 18, the prior art of Thompson taken either singly or in combination with any other prior art fails to suggest a progressive lens simulator including the specific arrangement:” including an array of curved mirrors, for reflecting the light to generate a vergence related to the gaze distance; wherein the curved mirrors include at least one of fixed mirrors and actuatable mirrors”.
Specifically, with respect to dependent claim 19, the prior art of Thompson taken either singly or in combination with any other prior art fails to suggest a progressive lens simulator including the specific arrangement:” including a LED array, controlled by control electrodes, for creating the Comprehensive PLS with a divergently propagating curved wavefront, for the simulating the progressive lens power in the eye axis direction, in combination with generating the Off-Axis progressive lens simulation”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold et al (US 2017/0188813), Hatanaka et al. (US 2015/0238076), and Wertheim et al. (US 2015/0235386) are cited to show similar lens simulation methods in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHARRIEF I BROOME/           Examiner, Art Unit 2872